76 F.3d 386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert William KIMBLE, Sr., Plaintiff-Appellant,v.Barbara HEISS, inmate trust accounts, Defendant-Appellee.
No. 95-56271.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 30, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Robert William Kimble appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his action, which alleged that Barbara Heiss, a prison senior accounting officer, embezzled funds from Kimble's inmate trust account.1  For the reasons stated in the district court's order of dismissal, we affirm the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We decline to address Kimble's conspiracy allegations involving the district court which he raises for the first time on appeal